DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to claim amendments and applicant’s remarks filed on 12/16/2021.
Claims 1-4, 7, 10, 13-15, and 18 have been amended.
Claims 6 and 17 have been cancelled.
No claims have been added.
Claims 1-5, 7-16, and 18-19 are pending and are presented for examination on the merits.
Claims 1-5, 7-16, and 18-19 are allowed.


REASONS FOR ALLOWANCE
Claims 1-5, 7-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
          During the previous examination, Examiner found no prior art that alone or in combination with Thomas (US 20180114205) that fairly taught or suggested determining, by a payment manager smart contract of the first node, that a party to the first transaction does not meet a liquidity requirement to conduct the first transaction; queueing, by the payment manager smart contract and based on the determining that a party to the first transaction does not meet a liquidity requirement, the first transaction in a listener queue of the first node, registering the queued first transaction with a netting smart contract of a netting module of the first node; receiving, by the netting smart contract, a plurality of other transactions that are queued at respective listener queues of a plurality of other nodes of the distributed ledger network, determining, by the netting smart contract, a number of the plurality of other transactions that are queued at respective listener queues of the plurality of other nodes of the distributed ledger network that can be executed in response to the first transaction being executed; triggering, by the netting smart contract, an execution of a netting algorithm when a threshold number of transactions is in the listener queue of the first node to identify a second transaction of the plurality of 2U.S. Patent Application No. 16/034,644 Attorney Docket No. 052227.001473 other transactions that are queued at respective listener queues of the plurality of other nodes of the distributed ledger network, that when executed allows the first transaction to execute in claim 1, and a first payment manager smart contract executed at the first node of the plurality of nodes determines that a party to the first transaction does not meet a liquidity requirement to conduct the first transaction; based on the determination that the party to the first transaction does not meet a liquidity requirement to conduct the first transaction, the first payment manager smart contract queues the first transaction in a first listener 4U.S. Patent Application No. 16/034,644 Attorney Docket No. 052227.001473 queue of a first decentralized access point associated with the first node; the first listener queue in the first decentralized access point associated with the first node registering the first transaction with a netting smart contract of a netting module of the first node; the netting smart contract receives a plurality of other transactions that are queued at respective listener queues of decentralized access point associated with other nodes of the distributed ledger network, the netting smart contract determines when a threshold number of transactions is in the first listener queue, wherein the execution comprises determining a number of transactions in the first listener queue which can execute if the first transaction is executed; a first rules orchestrator associated with the first decentralized access point executing the netting smart contract to identify a second transaction of the plurality of transactions that when executed allows the first transaction to execute in claim 10. No prior art was located in the Examiner’s search that would correct this deficiency. Therefore, the claims 1, 10, and the dependent claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUAN ZHANG/Examiner, Art Unit 3685          

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685